Exhibit 99.1 PhotoMedex Announces Second Quarter Results MONTGOMERYVILLE, Penn.(BUSINESS WIRE)Aug. 2, 2007PhotoMedex, Inc. (NASDAQ:PHMD) today announced financial and operating results for the three months ended June 30, 2007. Financial highlights of the 2007 second quarter include: Domestic XTRAC(R) procedures up 30% over the prior-year second quarter and up 11% sequentially Domestic XTRAC(R) revenues up 67% over the prior-year second quarter and up 23% sequentially XTRAC(R) gross profit up 158% over the prior-year second quarter and up 53% sequentially Domestic XTRAC gross margin up substantially to 52% in the second quarter from 34% in the prior year Dermatology division revenues up 26% over the prior-year second quarter Revenues for the second quarter of 2007 increased 13% to $9,318,720 from $8,223,743 in the second quarter of 2006. Domestic XTRAC revenues increased 67% over the 2006 second quarter and skin care revenues were up slightly. Domestic XTRAC revenues increased 23% over the first quarter of 2007. Jeffrey O'Donnell, PhotoMedex CEO and President, commented, "We continue to gain momentum with the sales our XTRAC program. Our recurring procedure revenues continue to grow in proportion to new insurance reimbursement and our patient-awareness efforts. Margins from the XTRAC business continue to increase as a result of the increases in recurring revenue as well as from capital sales of the XTRAC system." Mr. O'Donnell further commented, "We are also very excited about the upcoming opportunities in our skin care business. As announced this morning, we will be the exclusive providers of a break-through product that promotes the appearance of longer, fuller, thicker eyelashes in as little as one week. In addition, we will be marketing our own clinically tested skin lightener, which is an effective substitute for hydroquinone products that have come under scrutiny by the FDA in recent months. These events, combined with robust orders at the beginning of the third quarter from both existing and new customers, bolster our belief that we will meet or exceed our annual goal set for the skin care business. With the growth in the skin care business that these new developments and continued success in the XTRAC business are expected to bring, our expectations for the year remain intact." The net loss for the second quarter of 2007 was $1,835,958, or $(0.03) per share, compared with a net loss for the second quarter of 2006 of $1,339,931, or $(0.03) per share. This year's second quarter net loss included non-cash charges for stock-based compensation of $375,772 and depreciation and amortization expense of $1,182,715. The net loss for the second quarter of last year included non-cash charges for stock-based compensation of $415,582 and depreciation and amortization expense of $1,037,066. A reconciliation of non-GAAP financial measures used in this news release to GAAP financial measures and a presentation of the most directly comparable GAAP financial measures is included below in the section on Non-GAAP
